DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/547,074, was filed Dec. 9, 2021, and claims Priority from Provisional Application 63/123,284, filed Dec. 9, 2020.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Dec. 9, 2021.
Claims 1-9 are pending, of which claim 1 is the sole independent claim.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Dec. 9, 2021 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a abstract idea (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea. 
More specifically, claims 1-9 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in independent claim 1 are shown in regular font.  The “additional elements” are shown in underlined font: 
1. A method of offering a loan to finance closing costs, the method comprising the steps of:

(A) providing at least one borrower account managed by at least one remote server, wherein the borrower account is associated with a corresponding borrower PC device, and wherein the borrower account is associated with home mortgage information and personal financial information, and wherein the home mortgage information includes at least one expected closing cost;

(B) providing at least one lender account managed by the remote server, wherein the lender account is associated with a corresponding lender PC device, and wherein the lender account is associated with a minimum financial viability threshold;

(C) prompting the lender account to enter a proposed loan amount for the expected closing cost with the corresponding lender PC device;

(D) relaying the proposed loan amount from the corresponding lender PC device, through the remote server, and to the corresponding borrower PC device, if the proposed loan amount is entered by the lender account;

(E) prompting the borrower account to accept the proposed loan amount with the corresponding borrower PC device;

(F) assessing a financial viability score for the borrower account in accordance to the personal financial information with the remote server, if the proposed loan amount is accepted by the borrower account; and

(G) managing a loan service between the lender account and the borrower account through the remote server, if the financial viability score is greater than or equal to the minimum financial viability threshold, wherein the loan service includes a provided loan amount and a provided loan rate.

This abstract idea is not integrated into a practical application, because: 
The claim is directed to an abstract idea with additional generic computer elements (at least one remote server, and a corresponding borrower PC device). The generically recited computer elements do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra solution steps (“prompting the lender account to enter a proposed loan amount”, “relaying the proposed loan amount from the corresponding lender PC device”, and “prompting the borrower account to accept the proposed loan amount”) do not add a meaningful limitation to the method as they are insignificant extra-solution activity;
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
When considering the elements "alone and in combination", the additional elements do not add significantly more (also known as an "inventive concept") to the exception. They are either generic computer elements (at least one remote server, and a corresponding borrower PC device) or extra-solution activity steps (“prompting the lender account to enter a proposed loan amount”, “relaying the proposed loan amount from the corresponding lender PC device”, and “prompting the borrower account to accept the proposed loan amount”).
Moreover, the extra solution activities (“prompting the lender account to enter a proposed loan amount”, “relaying the proposed loan amount from the corresponding lender PC device”, and “prompting the borrower account to accept the proposed loan amount”) are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d).
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is noted that in the following rejections, numerous claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127524 A1 to Jacobs et al. (“Jacobs”, Eff. Filed on Nov. 5, 2013.  Published on May 7, 2015) in view of US 10,783,579 B1 to Blackwell et al. (“Blackwell”, Eff. Filed on May 23, 2016.  Published on Sept. 22, 2020), and further in view of US 7,693,782 B1 to Striker (“Striker”, .Published Apr. 6, 2010). 
In regards to claim 1, 
1. A method of offering a loan to finance closing costs, the method comprising the steps of:

(A) providing at least one borrower account managed by at least one remote server, wherein the borrower account is associated with a corresponding borrower PC device, and 

(See Jacobs, para. [0039]: “FIG. 2 illustrates an exemplary buyer information collection process 200, consistent with disclosed embodiments. As an example, FIG. 2 is disclosed in connection with financial service system 110, but it is understood that other components may perform processes to collect various types of information from a prospective buyer, such as through one or more listing systems 130. Financial service system 110 may receive an indication that a user, such as a prospective buyer operating buyer system 120, is interested in pursuing financing for purchase of an item (Step 210).”)

wherein the borrower account is associated with home mortgage information and personal financial information, 

(See Jacobs, para. [0043]: “At Step 270, financial service system 110 may perform a buyer token configuration process, such as is disclosed below in connection with FIG. 6. In brief, according to some embodiments, financial service system 110 may determine one or more listing systems 130 to associate with the buyer token configured in Step 260. Financial service system 110 may contact the one or more listing systems 130 and determine if the buyer associated with buyer system 120 has a previously configured account on the website or websites associated with listing system(s) 130. If the buyer does not have a prior account, financial service system 110 may configure an account for the buyer. If the buyer does have an account, the account may be verified by financial service system 110. Financial service system 110 may transfer the configured buyer token to listing systems 130, and may assist listing system 130 in configuring the listing site user interface to accommodate the buyer financial information contained in the token. Additionally, financial service system 110 may provide buyer mortgage loan information via the configured listing website.”)

(See Jacobs, para. [0052]: “If financial service system 110 determines that the prospective buyer does have a financial service account (Step 410: YES), or if a new account is configured as part of Step 420, financial service system 110 may verify various details and information relating to the financial service account (Step 430). In some embodiments, financial service system 110 may verify the account by prompting buyer system 120 to transmit corroborating documents. In other embodiments, financial service system 110 may verify the account by corroborating information via a third party over network 140. The third party may be, for example, a credit bureau, an employment verification service, a government database, or any other source of information that may contain information associated with the prospective buyer.”)

and wherein the home mortgage information includes at least one expected closing cost;

(See Jacobs, claim 7:  “The system of claim 1, wherein the determined financing information comprises at least one of loan amount, interest rate, monthly payment amount, tax information, insurance information, closing costs, or information on the variability of the interest rate.”)

(B) providing at least one lender account managed by the remote server, wherein the lender account is associated with a corresponding lender PC device, and wherein the lender account is associated with a minimum financial viability threshold;

(See Jacobs, para. [0030]: “Financial service system 110 may be a system associated with one or more entities that configure, offer, provide, and/or manage financial service accounts, such as credit card accounts, debit card accounts, checking or savings accounts, and loan accounts. Consistent with the disclosure, financial service system 110 may provide a loan account for financing a purchase to one or more users operating buyer system 120. In some embodiments, the loan account may be a mortgage loan account. In some embodiments, financial service system 110 may receive and process payments from users (via, e.g., buyer system 120) relating to provided financial service accounts. In some embodiments, financial service system 110 may be configured to transmit financial information, such as that related to financial service accounts, creditworthiness, etc. related to one or more users operation buyer system 120, to one or more listing systems 130 to provide the user a more informed shopping and research experience in preparation for a purchase. Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective home buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments.”)

(D) relaying the proposed loan amount from the corresponding lender PC device, through the remote server, and to the corresponding borrower PC device, if the proposed loan amount is entered by the lender account;
(E) prompting the borrower account to accept the proposed loan amount with the corresponding borrower PC device;

(See Jacobs, para. [0075]: “Similar to the processes described previously, financial service system 110 may prepare and provide an offer for an enhanced loan financing plan to buyer system 120 (Step 730). Financial service system 110 may notify buyer system 120 of the offer through telephonic, electronic communication means, or any other suitable means of communication. In some embodiments, financial service system 110 may determine that additional information is required in order to make the determination of whether or not to make the offer to buyer system 120. In these embodiments, financial service system 110 may request the additional information from buyer system 120 through telephonic or electronic communication means. Financial service system 110 may receive an indication that the user operating buyer system 120 accepts the offer to participate in the enhanced loan program, also via telephonic or electronic communication means (Step 740).

(F) assessing a financial viability score for the borrower account in accordance to the personal financial information with the remote server, if the proposed loan amount is accepted by the borrower account; and

(See Jacobs, para. [0030]: “In some embodiments, financial service system 110 may be configured to transmit financial information, such as that related to financial service accounts, creditworthiness, etc. related to one or more users operation buyer system 120, to one or more listing systems 130 to provide the user a more informed shopping and research experience in preparation for a purchase. Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective home buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments.”)

However, under a conservative interpretation of Jacobs, it could be argued that Jacobs does not explicitly teach the italicized portions below, which are taught by Blackwell:
(C) prompting the lender account to enter a proposed loan amount for the expected closing cost with the corresponding lender PC device;

(See Blackwell, col. 3, lines 19-25: “For example, one term associated with the various loan products offered by the agencies is the percentage of the down payment needed. Some products require a 10 percent down payment, while other products allow for as little as a 5 percent or even 3 percent down payment. Further, the costs associated with the loan programs (e.g., the interest rate) may vary depending on the down payment requirement.”)

(See Blackwell, col. 3, lines 26-34: “The origination engine 110 normalizes the down payment requirement, as well as the interest rate and other loan terms, into a single offering (e.g., of a single down payment requirement at a given interest rate). This can be accomplished based upon varying rules, such as a determination of how many loans are likely to be originated at each of the different down payment requirements and normalizing a specific single down payment requirement to reflect these likelihoods.”)

The Examiner interprets that loan size is equivalent to percentage of down payment (for a fixed down payment in dollar terms). 

(See Blackwell, col. 4, lines 23-33: “In one example, the interest rate associated with the consolidated loan product 200 can be reduced if the purchaser completes an educational program geared for new home buyers and provides proof of the same to the system 100. In this scenario, the interest rate for the consolidated loan product 200 is reduced by a set amount, such as ⅛ (0.125) percentage point. Other configurations are possible. For example, other aspects of the consolidated loan product 200 can be modified, such as closing costs (e.g., reduced), etc.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining financing information, as taught by Jacobs above, with the method for facilitating home mortgages, as further taught by Blackwell above, because both references are in the same art of mortgage applications and determining whether an applicant qualifies for a mortgage.  
However, under a conservative interpretation of Jacobs in view of Blackwell, it could be argued that Jacobs in view of Blackwell does not explicitly teach the italicized portions below, which are taught by Striker:
(G) managing a loan service between the lender account and the borrower account through the remote server, if the financial viability score is greater than or equal to the minimum financial viability threshold, wherein the loan service includes a provided loan amount and a provided loan rate.

(See Pickett, col. 14, lines 49-64: “(51) A loan servicer may use the second risk indication to evaluate and manage the risk associated with servicing a mortgage loan. For example, a loan servicer may receive the second risk indication for a mortgage loan from a computerized system and may use the second risk indication to adjust the amount of servicing maintenance for a borrower associated with the mortgage loan. The loan servicer may, for example, increase the number of payment reminders communicated to a borrower for a mortgage loan having a second risk indication indicating a higher risk. The loan servicer may also use the second risk indication to manage its own risk associated with its book of business. For example, the loan servicer may adjust various types or amounts of investments in its investment portfolio to hedge against a risk of an adverse event associated with a particular mortgage loan or group of mortgage loans handled by the loan servicer.”)

The Examiner interprets that in order to service a mortgage (administer the balance of the mortgage, including early and/or late payments), inherently one must know the mortgage’s loan amount and loan rate.  

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining financing information, as taught by Jacobs above, with the method for facilitating home mortgages, as further taught by Blackwell above, and the method for evaluating a loan by Striker, because all three references are in the same art of mortgage applications and determining whether an applicant qualifies for a mortgage.  

In regards to claim 2, 
2. The method of offering a loan to finance closing costs, the method as claimed in claim 1 comprising the steps of:

receiving a mortgage application for the borrower account with the corresponding lender PC device; and

(See Jacobs, para. [0081]: “For example, a user interface consistent with disclosed embodiments may allow the potential buyer to select different loan structures for additional information. According to some embodiments, the potential buyer may select a comparison of the different loan structures available to the potential buyer. A potential buyer may also choose a particular loan structure to continue the application process. Buyer system 120 may allow the potential buyer to select desired answers by any appropriate means, such as a mouse-click, using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120, as shown in FIG. 11. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to receive and process general desired item information from buyer system 120. The user interface of FIG. 11 is exemplary and not limiting to the aspects of the disclosed embodiments. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to transmit enhanced information relating to loan financing terms to buyer system 120.”)

(See Jacobs, para. [0082]: “FIG. 12 shows an exemplary user interface that may be provided by the disclosed embodiments to provide enhanced information about loan terms for a prospective purchase. For example, as described above in association with buyer token transmission process 600, financial service system 110 may transmit a buyer “token” to one or more listing system(s) 130, and financial service system 110, listing system 130, or both may configure a user interface such as that shown in FIG. 12 to present enhanced information pertaining to terms of a financing loan to buyer system 120.”)

The Examiner interprets that it is inherent that the buyer sends the mortgage application, and that the lender receives it.

displaying the mortgage application with the corresponding lender PC device before step (C).

(See Jacobs, para. [0006]: “Further, the computing system may determine financing information comprising prospective financing terms for at least one item contained within an inventory listing of the external system based on the buyer financial information associated with the transmitted application programming interface component. Finally, the computing system may transmit the determined financing information to the external system for use in configuring a graphical user interface component to display, at the external system, information associated with the at least one item and the determined financing information.”)

(See Jacobs, para. [0081]: “For example, a user interface consistent with disclosed embodiments may allow the potential buyer to select different loan structures for additional information. According to some embodiments, the potential buyer may select a comparison of the different loan structures available to the potential buyer. A potential buyer may also choose a particular loan structure to continue the application process. Buyer system 120 may allow the potential buyer to select desired answers by any appropriate means, such as a mouse-click, using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120, as shown in FIG. 11. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to receive and process general desired item information from buyer system 120. The user interface of FIG. 11 is exemplary and not limiting to the aspects of the disclosed embodiments. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to transmit enhanced information relating to loan financing terms to buyer system 120.”)

In regards to claim 3, 
3. The method of offering a loan to finance closing costs, the method as claimed in claim 1 comprising the steps of:

prompting the borrower account to enter a requested loan amount with the corresponding borrower PC device;

relaying the requested loan amount from the corresponding borrower PC device, through the remote server, and to the corresponding lender account, if the requested loan amount is entered by the borrower account; and

displaying the requested loan amount with the corresponding lender PC device before step (C). 

(See Jacobs, para. [0006]: “Further, the computing system may determine financing information comprising prospective financing terms for at least one item contained within an inventory listing of the external system based on the buyer financial information associated with the transmitted application programming interface component. Finally, the computing system may transmit the determined financing information to the external system for use in configuring a graphical user interface component to display, at the external system, information associated with the at least one item and the determined financing information.”)

(See Jacobs, para. [0081]: “For example, a user interface consistent with disclosed embodiments may allow the potential buyer to select different loan structures for additional information. According to some embodiments, the potential buyer may select a comparison of the different loan structures available to the potential buyer. A potential buyer may also choose a particular loan structure to continue the application process. Buyer system 120 may allow the potential buyer to select desired answers by any appropriate means, such as a mouse-click, using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120, as shown in FIG. 11. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to receive and process general desired item information from buyer system 120. The user interface of FIG. 11 is exemplary and not limiting to the aspects of the disclosed embodiments. Other formats, types of content, queries, mechanisms for uploading, etc. can be implemented to allow financial service system 110 to transmit enhanced information relating to loan financing terms to buyer system 120.”)

In regards to claim 4, 
4. The method of offering a loan to finance closing costs, the method as claimed in claim 1 comprising the steps of: 

providing the at least one borrower account as a plurality of borrower accounts;

providing the at least one lender account as a first lender account and a second lender account; generating a referral notification for a specific borrower account with the corresponding lender PC device of the first lender account, wherein the specific borrower account is from the plurality of borrower accounts;

relaying the referral notification from the corresponding lender PC device of the first lender account to the corresponding lender PC device of the second lender account; and

executing steps (C) through (G) between the second lender account and the specific borrower account.

The Examiner interprets this claim as being mere duplication of parts of claim 1, with a plurality of borrowers instead of just one.  See MPEP § 2144.04 (IV)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In regards to claim 5, 
5. The method of offering a loan to finance closing costs, the method as claimed in claim 1 comprising the steps of: 

retrieving at least one personal verification document for the borrower account with the remote server; and 

comparing the personal verification document to the personal financial information with the remote server before step (F) in order to verify the personal financial information with the personal verification document.

(See Jacobs, para. [0051]: “In some embodiments, financial service system 110 may prompt the prospective buyer and/or buyer system 120 anew for relevant information as part of configuring the new account. Information required to configure the account may include one or more of a name, an address, a social security number or other government identification information, financial history, employment history, or creditworthiness information. It is understood that this list of information is exemplary only, and that for any given prospective buyer, financial service system 110 may seek or require more or less information in order to configure a new account.”)

In regards to claim 6, 
6. The method of offering a loan to finance closing costs, the method as claimed in claim 5, wherein the at least one personal verification document is selected from a group consisting of: at least one notarized document, at least one proof-of- identification document, at least one proof-of-residence document, at least one proof-of-business document, at least one proof-of-income document, and combinations thereof.

(See Jacobs, para. [0051]: “In some embodiments, financial service system 110 may prompt the prospective buyer and/or buyer system 120 anew for relevant information as part of configuring the new account. Information required to configure the account may include one or more of a name, an address, a social security number or other government identification information, financial history, employment history, or creditworthiness information. It is understood that this list of information is exemplary only, and that for any given prospective buyer, financial service system 110 may seek or require more or less information in order to configure a new account.”)

In regards to claim 7, 
7. The method of offering a loan to finance closing costs, the method as claimed in claim 1, wherein the personal financial information is selected from a group consisting of: a credit score, a credit history, a current income, and a current debt-to-income ratio.

(See Jacobs, para. [0030]: “In some embodiments, financial service system 110 may receive and process payments from users (via, e.g., buyer system 120) relating to provided financial service accounts. In some embodiments, financial service system 110 may be configured to transmit financial information, such as that related to financial service accounts, creditworthiness, etc. related to one or more users operation buyer system 120, to one or more listing systems 130 to provide the user a more informed shopping and research experience in preparation for a purchase. Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective home buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments.”)

(See Jacobs, para. [0051]: “In some embodiments, financial service system 110 may prompt the prospective buyer and/or buyer system 120 anew for relevant information as part of configuring the new account. Information required to configure the account may include one or more of a name, an address, a social security number or other government identification information, financial history, employment history, or creditworthiness information. It is understood that this list of information is exemplary only, and that for any given prospective buyer, financial service system 110 may seek or require more or less information in order to configure a new account.”)

In regards to claim 8, 
8. The method of offering a loan to finance closing costs, the method as claimed in claim 1 comprising the steps of: 

generating a repayment plan for the provided loan amount in accordance to the provided loan rate with the remote server; and 

appending the repayment plan into the loan service with the remote server during step (G).

(See Blackwell, col.9, lines 55-62: “The loan purpose provides an indication of the financing purpose behind the loan, such as a cash-out refinance or a rate term refinance. A cash-out refinance is a refinance transaction in which the amount of money received from the new loan exceeds the total of the money needed to repay the existing first mortgage, closing costs, points, and the amount required to satisfy any outstanding subordinate mortgage liens. A rate term refinance is a refinance transaction where the rate and term of the new loan are adjusted.”)

The Examiner interprets that in a cash-out refinance, the loan rate of the closing costs is inherently the loan rate of the mortgage.

In regards to claim 9, 
9. The method of offering a loan to finance closing costs, the method as claimed in claim 1, wherein the expected closing cost is selected from a group consisting of: at least one appraisal fee, at least one credit report fee, at least one inspection fee, a title insurance fee, at least one commission, at least one point, at least one broker fee, at least one title fee, and combinations thereof.

(See Blackwell, col.9, lines 55-62: “The loan purpose provides an indication of the financing purpose behind the loan, such as a cash-out refinance or a rate term refinance. A cash-out refinance is a refinance transaction in which the amount of money received from the new loan exceeds the total of the money needed to repay the existing first mortgage, closing costs, points, and the amount required to satisfy any outstanding subordinate mortgage liens. A rate term refinance is a refinance transaction where the rate and term of the new loan are adjusted.”)

The Examiner interprets that in a cash-out refinance, the closing costs includes at least one of the listed items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,244,628 B1 to Williams et al. (“Williams”, Published Aug. 14, 2012).  See col.6, lines 51-60:
“Preferably, during underwriting, underwriting engine 24 also executes a process to determine for each approved product (i) the minimum amount of verification documentation required, (ii) the selected loan underwriting parameters (e.g., maximum loan amount, maximum loan amount for bundling closing costs and minimum refinance amount), and (iii) the maximums and minimums used to tailor the interest rate quote (maximum schedule interest rate and maximum number of points) and maximum interest rate approved for float up to a preselected increase over a current approved rate.”

US 2011/0112960 A1 to Lazerson (“Lazerson”, Published May 12, 2011).  See para. [0069]:
“In the sequence of FIG. 3, the third party providing the services of block 300 is preferably an independent third party, as defined above. Alternatively, the party providing the services of block 300 may provide a mortgage. Such a third party packager advantageously signs an agreement to provide a package that includes a loan at a specified rate and term, thus locking in the loan rate and terms. The closing costs of block 302 may or may not also be locked-in. A lender preferably also signs the agreement or ratifies the agreement after the borrower accepts the terms, with the lender agreeing to provide the loan. The lender agrees only subject to underwriting approval and appraisal etc., or other verifications of information appropriate to the financial transaction involved. As the mortgage is provided by or arranged by the third party, the third party providing some or all of the services of block 300 could lock in the loan rate and terms. Optionally, but preferably, the third party could also lock some or all of the costs as discussed regarding block 302, with or without the variations on some or all of the costs as discussed regarding block 302. Such third parties could optionally guarantee a specified loan rate with a guaranteed price for all settlement costs, which could be attractive to borrowers if the loan rate is low as the closing costs are predictable, and in fact are guaranteed.”

US 2011/0270740 A1 to Pickett. (Published Nov. 3, 2011). See para. [0097]:
“The MLM system 100 is capable of determining an optimal loan solution for a given user 210 based on, e.g., the user's user profile. For instance, if the user 210 is a realtor the user 210 may search for a zero-YSP option because of regulation, since this option may provide the least expensive mortgage by reducing closing costs or monthly payments. For this user 210, the preferred comparison may be a calculation of an Annual Percentage Rate (APR) that accounts for YSP and origination fees, amongst other criteria. Origination fees may be included in the computation, since each lender may include a processing cost. An APR describes an interest rate over a period of time (annualized), rather than just a monthly fee/rate, as applied on a mortgage. It is a finance charge expressed as an annual rate.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 12, 2022